DETAILED ACTION
1.         Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.            Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 1 as a whole define a “computer-executable logic, encoded in memory….”. The specification in paragraph [0075]  of PGPUB  states “ The memory may also include any means for storing software, including a hard disk, an optical disk, floppy disk, ROM (read only memory ), RAM (random access memory ), PROM (programmable ROM), EEPROM (electrically erasable PROM) and/or other computer readable memory  media”. This statement of the specification  may include transitory and non- transitory propagation signals, and “a transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” Therefore, the examiner suggests: Amending the claim to embody the program on “non- transitory computer-readable storage medium”, “a memory device” or equivalent that excludes computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.     Claim 4  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The reasons of the rejection are discussed as follow:
Claim  4 in line one recites “the one or more classifications”. There is insufficient antecedent basis for these limitations in the claim.  In addition  claim 3 recite “ two or more classification”.  It not clear  whether the  one or more classification and the two or more classification are  same or different classification 
Claim 4 in line 2 recites “ the classification” . It is not clear whether the “ classification “ is “ the  two or more classification” recited   in claim 3 or “ the one or more classification” recited  in claim 4.
Claim 4 in line 2 recites  “ one or more ranges” . It is not clear whether this one or more range is the same as  the one or more ranges  recited in claim 3 or different. 
 Therefore, said lack of clarity discuss above causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is  rendered indefinite.

Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.         Claims 1-11 and 13-20  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by LI et al.,(hereafter LI), US 20160292860 A1  published  October 6, 2016 (IDS Item).
 Regarding  claim 1,  LI teaches  A diagnostic image and spectroscopic system (Fig.1. [0029], [0049], A data processing apparatus 100 for processing medical image data using Magnetic Resonance Spectroscopy (MRS)  ), comprising: 
an analysis system  (Fig.1, [0029], the  data processing apparatus  includes  a change detection unit 102 configured to indicate a position of the voxel undergoing the change and a degree of the change to a user through a display. The  analysis system corresponds  the change detection unit 102) in communication with one or more sources of brain region or brain tissue-specific spectroscopy data ( Figs.1, 11, [0029],  [0069], [0053]-[0054], a data loading unit 101  connected to  the change detection unit 102, and configured to load data of one or more voxels obtained by scanning a specific part of an object body. Specifically, the data loading unit 101 load  the specific part of the object  includes brain (see Fig.11), and the data is Magnetic Resonance Spectroscopy (MRS), which obtained by  a Magnetic Resonance Imaging (MRI)); and 
computer-executable logic, encoded in memory of the analysis system ( Fig.14 unit 1201-1203. [0025], [0077], a program for processing medical information is provided as a computer program, as shown in Fig.14 the program is executed using the CPU 1201 and store in the Random-Access Memory (RAM) 1203), for interpreting brain region or brain tissue-specific spectroscopy data (as discussed above the  medical information includes  the magnetic resonance spectroscopy data obtained  by  a Magnetic Resonance Imaging (MRI)device), wherein the computer-executable logic is configured for execution of:
processing the brain region or brain tissue-specific spectroscopy data to obtain one or more spectroscopic graphical representations of the brain region or brain tissue-specific spectroscopy data(Figs. 11-12, [0049]-[0052], [0072], in magnetic resonance spectroscopy, a post-processing, for example, a chemical-shift imaging, is performed on the measurement result of a metabolite to obtain a spectral line chart and the concentration of the metabolite. Taking the scan on a brain as an example, the metabolites focused on include: NAA, choline, inositol, total creatine and the like, for example.  The spectroscopic graphical representations correspond the brain region shown in Fig.11 which is obtained by scanning the brain using  MRI device.  The spectroscopic graphical representations of the brain  correspond to the spectral line chart and the  table  that illustrate concentration of the metabolite);
co-registering (Figs.11-12, the figs illustrate  the degree of the change in accordance with the difference between the ratio of concentration of each metabolite to the corresponding average concentration.  In image processing field it is known that co-registration is a process of alignment and overlay of fMRI data from a single subject with that subject's) the one or more spectroscopic graphical representations with regions of interest in imaging data obtained relative to brain tissue (Fig.11-12,[0071]-[0072], the change presentation unit 103 presents, for example, the degree of a change by shades of a color, as shown in FIG. 12. For example, the change detection unit 102 determines whether or not the ratio of concentration of each of NAA, Cho, Cr, and Lac to the corresponding average concentration is changed, and if so, determines the degree of the change), wherein the imaging data is obtained simultaneously with the brain region or brain tissue-specific spectroscopy data (Fig. 11[0071]-[0072], as shown in Fig.11, and as discussed above  the brain region shown in Fig.11 which is obtained by scanning the brain using  MRI device and  the spectral line chart and the  table  that illustrate concentration of the metabolite display simultaneously ); and 
displaying a first visual representation of co-registered brain region or brain tissue- specific spectroscopy data and imaging data (Figs. 6,11-12, [0004], [0113], user selection unit 401 configured to select one or more voxels through an input of the user; and a detail display unit 402 configured to display information related to the characteristic parameter of the one or more selected voxels.), wherein the first visual representation comprises one or more sectional or three-dimensional views of brain tissue data ([0047], [0058], [113], the  detail display unit 402 configured to display information related to the characteristic parameter of the one or more selected voxels., wherein voxel are  3D units(pixels)  of the image, and the voxel represent brain region shown in Fig.11 which is obtained by scanning the brain using  MRI device) and a spatially correlated map of changes in brain region or brain tissue-specific spectroscopy ( Figs. 11-12, [0048],[0074],  As shown in Fig.11, the related information obtained based on the characteristic parameter of the selected voxel such as the comparison with an empirical value or the value of a symmetrical voxel i.e., chemical-shift imaging, is performed on the measurement result of a metabolite to obtain a spectral line chart and the concentration of the metabolite, are also display simultaneously with the MRI image )

Regarding  claim 2,  LI teaches  the first visual representation comprises a set of indicia corresponding to two or more classifications of a metabolite ( Figs. 11-12, claim 6, [0053], [0055], information on the plurality of metabolites included in the region symmetrical in position to the part worthy of attention, and compares the obtained corresponding value with each of the plurality of metabolites includes NAA, choline, inositol, total creatine and the like display alongside the MRI brain image as shown in Figs11-12)

Regarding  claim 3,  LI teaches  the two or more classifications of the metabolite are generated using one or more ranges, wherein the ranges are selected from the group consisting of metabolite profile ([0053], [0070]The change presentation unit 103 presents the part worthy of attention with a color corresponding to the ratio of concentration of the metabolites to the average concentration thereof.  Wherein concentration of the metabolites includes tNAA).

Regarding  claim 4,  LI teaches  the one or more classifications are low and high, wherein the classification is determined using one or more ranges and one or more thresholds [0070]-[0071]change detection unit 102 compares the ratio of concentration of tNAA to the average concentration thereof with the reference value (e.g., any threshold) to determine whether or not the ratio of concentration of tNAA to the average concentration thereof is changed. Wherein the change presentation unit 103 presents, for example, information on tNAA and Glx as metabolites in the lower list).

Regarding  claim 5,  LI teaches  the first visual representation includes indicia corresponding to upper, lower and reference ranges for a metabolite, wherein one or more of the ranges are determined using one or more range parameters (Fig.11 [0069] [0070]-[0071], to present information on metabolites within the part worthy of attention set on the medical image. In an example of FIG. 11, the upper list presents information corresponding to the upper part of the part worthy of attention and the lower list presents information corresponding to the lower part of the part worthy of attention.  The change detection unit 102 compares the ratio of concentration of tNAA to the average concentration thereof with the reference value (e.g., any threshold)). 

Regarding  claim 6,  LI teaches   the range parameters are selected from the group consisting of profile ([0053], [0070], the change presentation unit 103 presents the part worthy of attention with a color corresponding to the ratio of concentration of the metabolites to the average concentration thereof.  Wherein concentration of the metabolites includes tNAA),).

Regarding  claim 7,  LI teaches the indicia corresponding to a metabolite are co-registered relative to a region of an MRI image(Figs.11-12,[0070],[0074], the figs illustrate  the degree of the change in accordance with the difference between the ratio of concentration of each metabolite to the corresponding average concentration. Fig. 11 illustrates  two image regions(indicated with a rectangular box), and the change detection unit 102 that compares the ratio of concentration of tNAA to the average concentration based on the two image regions(para.[0070]). Further the fig. 11 illustrate the indicia of tNAA (change as a metabolite) that overlay on the two image regions. Fig. 12 also shows two symmetric MR images  and indicia tNAA, Cho, cr, Lac overlay on the image. 


Regarding  claim 8,  LI teaches the brain region or brain tissue-specific spectroscopy data is magnetic resonance spectroscopy (MRS) data ([0029], Figs. 1 and 11, (Figs. 11-12, [0049]-[0052], [0072], in magnetic resonance spectroscopy, a post-processing, for example, a chemical-shift imaging, is performed on the measurement result of a metabolite to obtain a spectral line chart and the concentration of the metabolite. Taking the scan on a brain as an example, the metabolites focused on include: NAA, choline, inositol, total creatine and the like, for example), the data is Magnetic Resonance Spectroscopy (MRS), which obtained by  a Magnetic Resonance Imaging (MRI) of a brain ). 

Regarding  claim 9,  LI teaches the imaging data is magnetic resonance imaging (MRI) data ([0029], [0069], [0054], Figs. 1 and 11, Specifically, the data loading unit 101 load  the specific part of the object  includes brain (see Fig.11), and the data is Magnetic Resonance Spectroscopy (MRS), which obtained by  a Magnetic Resonance Imaging (MRI)).). 

Regarding  claim 10, LI teaches the first visual representation shows a correlation between a first voxel and an associated location in the imaging data (Figs. 11-12, [0048],[0074],  As shown in Fig.11, the related information obtained based on the characteristic parameter of the selected voxel such as the comparison with an empirical value or the value of a symmetrical voxel i.e., chemical-shift imaging, is performed on the measurement result of a metabolite to obtain a spectral line chart and the concentration of the metabolite, are also display simultaneously with the MRI image of the  brain. The  first voxel corresponds to the voxel associated to voxel associated to  NAA of metabolites) .

Regarding  claim 11, LI teaches the first visual representation comprises a color mapping of voxels overlaid relative to an image rendered from the imaging data (Fig.11, [0052], the change presentation unit 103 may configured to indicate the degree of a change using the darkness of a color and indicate different metabolites using different colors if there are characteristic parameters of a plurality of metabolites so that the user can observe the degree of the change of a voxel and the type of the change. The metabolites focused on include: NAA, choline, inositol, thus, the voxel change associated to NAA, the voxel change associated choline, and the voxel change associated to inositol are observed ). 

Regarding  claim 13, LI teaches the computer-executable logic is configured for the execution of displaying a second visual representation of the imaging data and the brain region or brain tissue-specific spectroscopy data, wherein the second representation shows a correlation between a second voxel and an associated location in the imaging data (Fig.11, [0052], the change presentation unit 103 may be configured to indicate the degree of a change using the darkness of a color and indicate different metabolites using different colors if there are characteristic parameters of a plurality of metabolites so that the user can observe the degree of the change of a voxel and the type of the change. The metabolites focused on include: NAA, choline, inositol, thus, the voxel change associated to NAA, the voxel change associated choline, and the voxel change associated to inositol are observed). 

Regarding  claim 14, LI teaches when a first voxel is selected, the first visual representation includes MRS data showing metabolite concentrations(Fig.11,[0048], [0050] one of the changed voxels may be selected to specifically check a characteristic parameter of the selected voxel or related information obtained based on the characteristic parameter of the selected voxel such as the comparison with an empirical value, wherein  the characteristic parameter includes at least one of: the metabolic concentration of the metabolite associate the data obtain from MRI image of the brain ). 

Regarding  claim 15, LI teaches the first visual representation comprises a list of each metabolite and each metabolite's concentration detected at the first voxel (Fig.11,[0050], [0052] characteristic parameter includes at least one of: the metabolic concentration of the metabolite,  and  metabolites focused on include: NAA, choline, inositol, total creatine and the like, for example. characteristic parameters of a plurality of metabolites so that the user can observe the degree of the change of a voxel and the type of the change associated to NAA, choline, inositol, total creatine are determined ).

Regarding claim 16, all claims limitations are rejected the same as claim 1, except claim 16 is directed to a method  claim.  

Regarding  claim 17,  LI teaches brain region or brain tissue-specific spectroscopy data (Figs.1, 11-12, [0029],  [0069], [0054],  , the data loading unit 101 load  the specific part of the object  includes brain (see Fig.11), and the data is Magnetic Resonance Spectroscopy (MRS), which obtained by  a Magnetic Resonance Imaging (MRI) comprises metabolite data or data derived from metabolite data measured relative to brain tissue of a subject using MRS(Figs. 11-12[0070]-[0071] Figs11-12 illustrate  information on metabolites extracted from the MRI image of the brain).

Regarding claim 18, all claims limitations are rejected the same as claim 2, except claim 18 is directed to a method  claim.  

Regarding claim 19, all claims limitations are rejected the same as claim 5, except claim 5 is directed to a method  claim.  

Regarding claim 20, all claims limitations are rejected the same as claim 6, except claim 20 is directed to a method  claim.  

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over LI, US 20160292860 A1, in view Repin et al., (hereafter Repin ), US 20020109684 A1, published  August 15, 2002.

Regarding claim 12,  LI  teaches voxels (Fig.11,[0050], [0052]);	
However, it is noted that  LI does not specifically teach  “opacity of the color mapping of voxels is adjustable.” 
On the other hand Repin teaches opacity of the color mapping of voxels is adjustable ([0012], In  FIG. 10 is illustrated an opacity tool to map volumetric data, such magnetic imaging, and ultra-sonography data, to see semi-transparent volumetric data therein. In those cases, the value of each voxel is not only mapped to a color defined by its texel but also with an opacity defined by alpha α. In FIG. 10, the user has adjusted the opacity mapping, shown graphically by curve 1002, to make transparent all voxels (α=0) except those having large positive or negative values. FIG. 9 illustrate  technique called "standard opacity volume rendering" and allows a user to make voxels within a selected range of data values invisible, while leaving other voxels visible).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate   a standard opacity volume rendering method taught by Repin into LI. The suggestion/motivation for doing so would have been to allow user of  LI  to select  a specific region on  the MRI image, and make  less relevant voxels  values within a selected range of data in the selected region  invisible, while leaving the most relevant  voxels  values visible. Thus, eliminate a visibility  interference caused by  non-relevant  voxels surrounding the most relevant voxel region of the MRI image by making less relevant voxels invisible.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793